DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
Allowable Subject Matter
The indicated allowability of claims 1 and 3-10 is withdrawn in view of the newly discovered reference(s) to Cabell et al. (US 2007/0124170) and Krell et al. (US 2013/0112746) .  Rejections based on the newly cited reference(s) follow.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cabell et al. (US 2007/0124170).

Regarding claim 18, Cabell teaches a data aggregation server (52, fig. 2), comprising: one or more processors; memory in electronic communication with the one or more processors; and instruction stored in the memory, the instruction being executable by the one or more processors to: receive non-personally identifiable information from a plurality of barcode reading applications on a plurality of different mobile devices (personal computers 54-58, [0014] and fig. 2), the non-personally identifiable information comprising date information related to age-restricted interactions between individuals and a plurality of establishments; aggregate the non-personally identifiable information, to create aggregated information, wherein the aggregated information contains the date information related to the age-restricted interactions between the individuals and the plurality of establishments ([0020] and [0027], after the customer’s age has been determined, the system further validates that the customer has not made prior purchase at another store or within a prohibit time interval between the purchases); and use the aggregated information to determine a 
Regarding claim 19, Cabell further teaches wherein at least some of the plurality of barcode reading applications corresponding to different establishment (different stores 54-58, fig. 2).
Regarding claim 20, Cabell further teaches wherein the statistical report comprises a visual representation of the metric (message displays on the monitor explaining why the proposed sale has been denied, [0020]).
Regarding claim 21, Cabell further teaches wherein determining the metric comprises determining a number of entry events or purchases of age-restricted products that have occurred over a particular period of time ([0020] and [0027]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabell in view of Krell et al. (US 2013/0112746).
Regarding claim 1, Cabell teaches a mobile device (personal computer [0014]), comprising: a card reader; one or more processors; memory in electronic communication with the one or more processors; and a barcode reading application stored in the memory, the barcode reading application being executable by the one or more processors to: the reader to capture image that comprises a barcode on an identification (ID) card corresponding to an individual; determine, using the personal information, whether the individual satisfies a minimum age requirement for participating in an age-restricted interaction with an establishment; determine whether the individual is included on a restricted list, wherein the restricted list identifies individuals who are to be denied entry to the establishment based at least in part on past behavior at the establishment; determine a verification result indicating that the individual should be 
Cabell is silent to the mobile device (personal computer) comprising a camera that configured to capture, decode the barcode and extract personal information associated with the individual from the decoded barcode as claimed.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the personal computer of Cabell comprises camera to capture the barcode on the ID and configured to decode the barcode and extract information from the decoded barcode as claimed in order to arrive at the claimed invention.  As evidently taught by Krell, a mobile device comprises a camera for capturing a barcode on the user’s ID; decode module for decoding the barcode and extracting personal information from the decoded barcode  (figs. 1, 4 [0028], and [0038]).
Regarding claim 3, Cabell as modified by Krell teaches all subject matter claimed as applied above.  Both Cabell and Krell further teach the restricted list is stored on a server; and determining whether the individual is included on the restricted list comprises sending a request to the server, the request comprising at least some of the personal information that was obtained by reading the barcode on the ID card associated with the individual (Cabell: fig. 2, [0022], [0026] and [0027].  Krell: fig. 4 and [0041]).

Regarding claim 5, Cabell as modified by Krell teaches all subject matter claimed as applied above except to separately sending the identification information related to the individual to separate servers as claimed.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cabell as modified by Krell by sending different information related to the individual to different server for handling the information in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since it is just a matter of separating the server for handling different tasks.  Moreover, it has been decided that separating of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (V)(C).
Regarding claim 6, Cabell as modified by Krell teaches all subject matter claimed as applied above.  Both Cabell and Krell further teach wherein: the age-restricted interaction with the establishment comprises entering the establishment; and the first auxiliary data and the second auxiliary data comprise date information indicating a date when the individual entered the establishment (Cabell: [0020] and [0021].  Krell: [0027]).

Regarding claim 9, Cabell as modified by Krell teaches all subject matter claimed as applied above.  Both Cabell and Krell further teach wherein the barcode reading application is also executable by the one or more processors to: determine that the individual satisfies the minimum age requirement; and output a positive verification result indicating that the individual should be permitted to participate in the age-restricted interaction with the establishment (Cabell: [0020] and [0027].  Krell: [0025]-[0027]).
Regarding claim 10, Cabell as modified by Krell teaches all subject matter claimed as applied above.  Both Cabell and Krell further teach wherein the barcode reading application is also executable by the one or more processors to: determine that the individual does not satisfy the minimum age requirement; and output a negative verification result indicating that the individual should not be permitted to participate in the age-restricted interaction with the establishment (Cabell: [0020] and [0027].  Krell: [0025]-[0027]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabell as modified by Krell as applied to claim 1 above, and further in view of Frelburger et al. (US 6,475,146).

	However, Frelburger teaches device comprising barcode reading application that requires a license key to operate as claimed (col. 10, lines 32-46).
	In view of Frelburger’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to modify the combination of Cabell and Krell by incorporating the teaching as taught by Frelburger so as to prevent unauthorized use or duplication(see Frelburger: col. 10, lines 32-46).
Claims 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabell in view of Natanzon et al. (US 2019/0332494).
Regarding claim 12, Cabell teaches all subject matter claimed as applied above.  Cabell does not explicitly teach purging records after a predetermined time duration has passed as claimed.  
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cabell for the system to purge records after a predetermined time duration has passed the age limit for curtain goods.  Such modification would elevate the memory storage and to protect sensitive data since the records are no longer required to be retained.  As evidently taught by Natanzon, the records are required to be retained or deleted after a predetermined period of time ([0003]).
Regarding claim 13, Cabell as modified by Natanzon teaches all subject matter claimed as applied above.  Cabell further teaches wherein the customer interaction log comprises a purchase log that includes: identification information corresponding to 
Regarding claim 14, Cabell as modified by Natanzon teaches all subject matter claimed as applied above.  Cabell further teaches wherein the customer interaction log comprises an entry log that includes: identification information for individuals who have entered the establishment during a most recent time period corresponding to the predetermined time duration; and date information indicating when the individual entered the establishment ([0021]).
Regarding claim 15, Cabell as modified by Natanzon teaches all subject matter claimed as applied above.  Cabell further teaches wherein the instructions are also executable by the one or more processors to: receive auxiliary data from a plurality of different barcode reading applications running on a plurality of mobile devices (personal computers 54-58, [0014], fig. 2), the auxiliary data comprising date information related to a plurality of individual’s participation or attempted participation in age-restricted interaction with enterprises; and update the customer interaction log based on the received auxiliary data ([0020] and [0024]-[0027], after the customer’s age has been determined, the system further validates that the customer has not made prior purchase at another store or within a prohibit time interval between the purchases).
Regarding claim 16, Cabell as modified by Natanzon teaches all subject matter claimed as applied above.  Cabell further teaches wherein: at least some of the plurality of different barcode reading application corresponding to different establishments (54 
Regarding claim 17, Cabell as modified by Natanzon teaches all subject matter claimed as applied above.  Cabell further teaches wherein the instructions are also executable by the one or more processors to: receive a request from a mobile device (personal computer 52, [0014], fig. 2) to determine whether an individual is included on the restricted list, wherein the request comprises personal information associated with the individual; search records within the restricted list for at least some of the personal information associated with the individual; and send a response to the mobile device indicating results of searching the records within the restrict list for at least some of the personal information associated with the individual ([0020]).
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/25/2021, with respect to the rejection(s) of claim(s) 11-20 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cabell and Natanzon.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
References: Tuscano et al. (US 2007/0260603); Niedermeyer (US 2010/0121764) and Choe et al. (US 2008/0103984) are cited because they are related to age verification for age-restricted purchases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.